ORDER
PER CURIAM:
Lee Elbert appeals from the judgment of the motion court denying his Rule 29.15 *464motion for postconviction relief without an evidentiary hearing. In his motion, Mr. Elbert sought to vacate his convictions for statutory rape in the first degree, section 566.032, RSMo 1994, statutory sodomy in the first degree, section 566.062, RSMo 1994, and child molestation in the second degree, section 566.068, RSMo 1994, and concurrent sentences of fifteen years imprisonment each on the statutory rape and statutory sodomy convictions and one year imprisonment for child molestation. Mr. Elbert claims that the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective in failing “to retain an expert to conduct an independent DNA test, which would have excluded [him] as the perpetrator of the charged crimes.” The judgment of the motion court is affirmed. Rule 84.16(b).